               Case 2:17-cv-01512-JAM-DB Document 55-7 Filed 10/09/18 Page 1 of 4


 1   Charles R. Messer (SBN: 101094)
     messerc@cmtlaw.com
 2   David J. Kaminski (SBN 128509)
     kaminskid@cmtlaw.com
 3   Alex A. Wade (SBN 304022)
     wadea@cmtlaw.com
 4   CARLSON & MESSER LLP
     5901 W. Century Boulevard, Suite 1200
 5   Los Angeles, California 90045
     (310) 242-2200 Telephone
 6   (310) 242-2222 Facsimile
 7   Attorneys for Defendant
     CREDIT ONE BANK, N.A.
 8
 9
                               UNITED STATES DISTRICT COURT
10                        FOR THE EASTERN DISTRICT OF CALIFORNIA
                                   SACRAMENTO DIVISION
11
12
13                                     )
     N.L., an infant by his mother and natural
                                       )             CASE NO. 2:17-cv-01512-JAM-DB
14   guardian SANDRA LEMOS,            )             Assigned to: Hon. John A. Mendez
                                       )
15              Plaintiff,             )
                                       )             DECLARATION OF ALEX A. WADE IN
16         vs.                         )             SUPPORT OF CREDIT ONE BANK’S
                                       )             MOTION FOR SUMMARY JUDGMENT,
17   CREDIT ONE BANK, N.A., GC         )             AND IN SUPPORT OF CREDIT ONE
     SERVICES LIMITED PARTNERSHIP,     )             BANK’S OPPOSITION TO PLAINTIFF’S
18                                     )             MOTION FOR SUMMARY JUDGMENT
     IENERGIZER HOLDINGS, LIMITED, and )
19   FIRST CONTACT, LLC a/k/a IQOR     )
     HOLDINGS, INC,                    )             Date:      November 6, 2018
20                                     )             Time:      1:30 p.m.
                Defendants.            )             Place:     U.S. District Court
21                                     )                        501 I Street
                                       )
22                                     )                        Sacramento, CA 95814
                                       )             Courtroom: 6, 14th Floor
23                                     )
                                       )
24                                     )
                                       )
25                                     )
26
     ///
27
     ///
28



     {00102337;1}                                1
                                                                                 WADE DECLARATION
                                                                            No. 2:17-cv-01512-JAM-DB
               Case 2:17-cv-01512-JAM-DB Document 55-7 Filed 10/09/18 Page 2 of 4


 1                                      DECLARATION OF ALEX A. WADE
 2
     I, Alex A. Wade, declare as follows:
 3
                1. I am an attorney at law, licensed to practice before all of the courts of the State of California
 4
      and an associate of the law firm of Carlson & Messer LLP, attorneys of record for Defendant,
 5
 6    Defendant Credit One Bank, N.A. (“Defendant”).

 7              2. I make this declaration in support of Defendant’s Motion for Summary Judgment and in

 8    support of Defendant’s Opposition to Plaintiff’s Motion for Summary Judgment. The facts set forth

 9    herein are true to my own personal knowledge, and if called upon, and sworn as a witness, I could
10    and would competently testify thereto.
11              3. A true and correct copy of Plaintiff’s Responses to Defendant’s First Set of Requests for
12    Production of Documents and Plaintiff’s call log produced therewith, served on January 17, 2018,
13    are attached hereto as Exhibit 5.
14              4. A true and correct copy of Plaintiff’s Responses to Defendant’s First Set of Interrogatories,
15
      served on January 17, 2018, are attached hereto as Exhibit 6.
16
                5. A true and correct copy of Plaintiff’s Deposition Transcript, dated July 11, 2018, is attached
17
      hereto as Exhibit 7.
18
                6. A true and correct copy of the Deposition Transcript of Plaintiff’s mother, Sandra Lemos,
19
      dated July 11, 2018, is attached hereto as Exhibit 8.
20
                7. A true and correct copy of Plaintiff’s expert, Randall Snyder’s, expert report and supporting
21
      documents, are attached hereto as Exhibit 9.
22
                8. A true and correct copy of the Deposition Transcript of Defendant GC Services Limited
23
      Partnership’s witness, Shon Sherman, dated June 6, 2018, is attached hereto as Exhibit 10.
24
25              9. A true and correct copy of the Declaration of Don Hudecek, Senior Project Manager for

26    Aspect Software, Inc., is attached hereto as Exhibit 11.

27         10. A true and correct copy of the Deposition Transcript of Credit One Bank N.A.’s witness,

28   Jeffrey Meek, dated June 15, 2018, is attached hereto as Exhibit 12.



     {00102337;1}                                        2
                                                                                                WADE DECLARATION
                                                                                          No. 2:17-cv-01512-JAM-DB
               Case 2:17-cv-01512-JAM-DB Document 55-7 Filed 10/09/18 Page 3 of 4


 1
                I declare under penalty of perjury under the laws of the United States of America that the
 2
      foregoing is true and correct.
 3
 4              Executed this 9th day of October 2018, at Los Angeles, California.
 5
 6                                                                /s/ Alex Wade
                                                                    Alex Wade
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     {00102337;1}                                    3
                                                                                          WADE DECLARATION
                                                                                     No. 2:17-cv-01512-JAM-DB
          Case 2:17-cv-01512-JAM-DB Document 55-7 Filed 10/09/18 Page 4 of 4


1                            CERTIFICATE OF SERVICE
2

3
           I, Charles R. Messer, hereby certify that on this 9th day of October, 2018, a
4
     true and accurate copy of the foregoing DECLARATION OF ALEX A. WADE IN
5

6    SUPPORT      OF     CREDIT    ONE     BANK’S      MOTION      FOR     SUMMARY
7
     JUDGMENT and EXHIBITS 5-12 were served via the District Court ECF System
8

9    on the Following:
10

11         Email: ari@marcuszelman.com
                  jonathan.a.stieglitz@gmail.com
12
                  yzelman@marcuszelman.com
13                paul.grammatico@kattenlaw.com
14
                  fhabib@behblaw.com
                  cocarroll@behblaw.com
15                margie@rudnickifirm.com
16

17
                                                   /s/Charles R. Messer
18                                                 Charles R. Messer
                                                   CARLSON & MESSER LLP
19

20

21

22

23

24

25

26

27

28
                                   CERTIFICATE OF SERVICE
